782 F.2d 1043
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BARBARA SPARKS, Plaintiff-Appellantv.JOHN DOE, PRESIDING JUDGE; JOHN DOE, ADMINISTRATIVE JUDGEAND ALL OTHER JOHN DOES, JUDGES WHO ARE PRESIDING AS JUDGESON THE OHIO APPEALS COURT 8TH APPELLATE DISTRICT, CUYAHOGACOUNTY, OHIO, Defendants-Appellees.
85-3463
United States Court of Appeals, Sixth Circuit.
12/13/85
ORDER

1
BEFORE:  KENNEDY and GUY, Circuit Judges; and WOODS, District Judge.*


2
The plaintiff appeals the order dismissing her pro se civil action as frivolous under 28 U.S.C. Sec. 1915(d).  She now seeks leave to proceed on appeal in forma pauperis.  That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  The Court requested an informal brief from the plaintiff, but none was filed.


3
The plaintiff filed in the district court a document labelled as a petition for a writ of peremptory mandamus against the judges of the Ohio Court of Appeals for the Eighth District.  Giving the document a liberal reading, see Haines v. Kerner, 404 U.S. 519 (1972), the district court perceived the action as one to require the state appellate court either to rule upon a motion before it or reverse an earlier ruling adverse to the plaintiff.  The district court held it had no authority to issue a writ of mandamus to the state court or to review state court decisions.  It therefore dismissed the action as frivolous under Sec. 1915(d).  This timely appeal followed.


4
A district court may dismiss a pro se civil action under Sec. 1915(d) 'if it appears beyond doubt that the plaintiff can prove no set of facts which would entitle him to relief.'  Malone v. Colyer, 710 F.2d 258, 261 (6th Cir. 1983).  We conclude the district court applied that standard properly to this action and did not err in dismissing the action from its docket.  See Haggard v. State of Tennessee, 421 F.2d 1384, 1386 (6th Cir. 1970).  Therefore,


5
It is ORDERED that the motion for leave to proceed on appeal in forma pauperis be and hereby is denied.


6
Upon examination of the record, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  Accordingly,


7
It is further ORDERED that the district court's order of May 31, 1985, dismissing the plaintiff's action be and hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable George Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation